Citation Nr: 1000615	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease L5-S1 status post spinal fusion L4-
S1, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2006 to 
September 2007. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas granting service connection and assigning a 
10 percent evaluation effective September 28, 2007.  The 
Board notes that from June 20, 2008 to September 1, 2008, the 
Veteran was granted a 100 temporary total evaluation based on 
surgical or other treatment necessitating convalescence.  
Effective from September 1, 2008, a 10 percent evaluation was 
resumed.  

This appeal was remanded by the Board in March 2009 to 
schedule a Board hearing.  In November 2009, the Veteran 
testified in a Travel Board hearing in front of the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.

Additional evidence was submitted by the Veteran through a 
Congressional Representative in October 2008, following 
certification of the appeal to the Board.  The Veteran did 
not provide a waiver of RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2009).  The new evidence, which 
consists of physical therapy treatment notes, asserts 
contentions that were previously considered by the RO.  As 
such, the Board finds that referral to the RO for initial 
review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Prior to June 20, 2008, forward flexion of the 
thoracolumbar spine was 80 degrees, the combined range of 
motion of the thoracolumbar spine was greater than 120 
degrees; and there was no evidence of muscle spasm or 
guarding.  

3.	After September 1, 2008, forward flexion of the 
thoracolumbar spine was limited to 30 degrees.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation for degenerative 
disc disease L5-S1 status post spinal fusion L4-S1, greater 
than 10 percent prior to June 20, 2008 have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 
5237-5243 (2009).

2.	The criteria for a 40 percent evaluation for degenerative 
disc disease L5-S1 status post spinal fusion L4-S1, after 
September 1, 2008 have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Code 5237-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  This letter also included the notice 
provisions set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in November 2007 and September 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The Veteran is currently assigned a 10 percent rating for his 
service-connected back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237-5243 (2009).  The Board notes that from 
June 20, 2008 to September 1, 2008, the Veteran was granted a 
100 temporary total evaluation based on surgical or other 
treatment necessitating convalescence.  Effective from 
September 1, 2008, a 10 percent evaluation was continued.  

Disabilities of the thoracolumbar spine, including under 
Diagnostic Code 5237-5243, are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  Under 
that rating formula, a 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension."  Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  Id. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

In a November 2007 VA Compensation and Pension Examination, 
the Veteran reported sharp throbbing pain in his lower back.  
He reported recurrent tight spasms.  He described flare-ups 2 
to 3 times per week which were brought on by reaching, 
turning, lifting or bending and lasted 3-4 hours which were 
treated with stopping activity and applying heat.  During 
flare-ups, he indicated that motion was limited due to pain 
and there was mild impact on function.  Aggravating factors 
were running, doing sit-ups and prolonged walking.  He was 
able to ambulate and denied any radiating pain or other 
associated symptoms.  There was some stiffness and weakness.  
He did not use assistive devices or braces and could walk 
unaided.  There was no limitation on how long he could walk.  
There was no unsteadiness or falling.  There was mild effect 
on walking, occupational activities and recreational 
activities, no limitation on driving.  He could tolerating 
standing for 1.5 hours and had to stop running after 2 miles.  
He indicated that there were no periods of incapacitation in 
the past 12 months.  

Upon physical examination, the Veteran's posture and gait 
were normal.  There were no functional limitations on 
standing or walking.  Joint appearance and motion was normal.  
His spine appeared straight.  His limbs were equal with no 
atrophy, no postural or muscular abnormalities, and no fixed 
deformities.  His head position was neutral, curvatures were 
intact and his back was symmetrical in appearance.  He had 
pain upon examination, which increased after repeated use and 
at the end of extension and lateral rotation.  He had 
tenderness, but there was no evidence of weakness, fatigue, 
reduced endurance, or incoordination.  After repetition, 
there was no additional loss of function.  There was no 
spasm, guarding or radicular pain.  Flexion was to 80 
degrees, extension to 30 degrees, left lateral flexion to 38 
degrees, right lateral flexion to 40 degrees and right and 
left lateral rotation to 40 degrees.  

An MRI in November 2007 revealed probable bilateral 
spondylolysis at L5 with grade 1 anterolisthesis of L5 on S1.  
In June 2008, the Veteran underwent an L5 Gill procedure and 
an L5-S1 posterior lumbar interbody fusion with 
instrumentation and iliac crest hip graft.  

In the September 2008 VA Compensation and Pension 
Examination, the Veteran reported sharp pain upon activity 
radiating to his hips.  He had flare-ups every two weeks 
caused by twisting, lifting or walking.  The flare-ups last 
for 1-2 hours.  He had loss of motion since surgery, had 
additional loss of motion and function during flare-up due to 
pain and his activity level slowed down considerably.  He was 
treated with pain medication and muscle relaxers.  He denied 
any bowel or bladder dysfunction and no erectile dysfunction.  
He also denied any incapacitating episodes in the past 12 
months.  He walked unaided and did not use a back brace or 
other assistive ambulatory aids.  He was able to walk 
approximately a half mile or 30 minutes due to increase in 
pain.  He did not have unsteadiness or falling.  There was 
moderate effect on mobility, occupation and driving.  There 
was no affect on activities of daily living.  He could not 
run, hunt, twist, or any activities involving bending or 
lifting.  

Upon physical examination, the Veteran's posture was guarded, 
but normal.  His gait was normal.  There were no postural or 
muscular abnormalities or fixed deformities.  His spine was 
straight.  Due to the fusion, he had flattening of the lumbar 
lordosis.  His back was symmetrical and head position was 
neutral.  He had pain on motion and on attempting repeated 
use.  Due to recent fusion surgery, his motion was reduced 
and he was not capable of multiple repetitions.  The examiner 
could not comment on additional loss of motion or function 
due to repetition.  There was considerable lack of endurance 
due to pain.  There was tenderness, weakness, and guarding, 
but no spasm.  He had pain during range of motion testing.  
There was forward flexion to 30 degrees, extension to 8 
degrees, right lateral flexion to 20 degrees and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
34 degrees.   

Based on the foregoing medical evidence, prior to surgery, 
the limitation of motion in the Veteran's back was forward 
flexion to 80 degrees with a combined range of motion of 268 
degrees.  There was also no evidence of spasm, guarding or 
abnormal gait in the November 2007 VA examination.  As such, 
the Board finds that an increased evaluation is not warranted 
prior to the surgery performed in June 2008.  

Since the VA examination in November 2007, however, the 
evidence of record suggested that the back disability 
increased in severity.  During this time, the Veteran had 
physical therapy which was unsuccessful.  After surgery, 
forward flexion was decreased to 30 degrees and the combined 
range of motion was to 156 degrees.  Furthermore, there was 
evidence of guarding, although not severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Based on 
the post-surgery evidence of record, the Board affords the 
Veteran the benefit of the doubt and finds that an increased 
evaluation is warranted.  As shown by the limitation in 
forward flexion after surgery and the considerable pain and 
lack of endurance, a 40 percent evaluation is warranted as of 
September 1, 2008.  

The VA medical records also show evidence of degenerative 
disc disease.  Intervertebral disc syndrome (preoperatively 
or postoperatively) will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

To warrant an increased evaluation under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes prior to June 2008, a 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  To warrant and increased evaluation after September 
2008, a 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. §  4.71a, Diagnostic 
Code 5243, Note (1) (2009).

In this case, both VA examinations show that there was no 
evidence of incapacitating episodes in the previous 12 
months.  Although the Veteran indicated that his back pain 
was incapacitating and limited his activities, the objective 
medical evidence does not show that bed rest was prescribed 
by a physician.  The Board notes that the Veteran was 
compensated for the period immediately following his surgery, 
which required convalescence.  As the evidence is 
insufficient to show that there were any incapacitating 
episodes as defined by VA regulations, besides immediately 
following surgery, the Veteran is not entitled to an 
increased evaluation under this code at anytime during his 
appeal.  

The Board has also considered the Veteran's complaints of 
pain.  Upon examination in November 2007, the Veteran had 
tenderness, but there was no evidence of weakness, fatigue, 
reduced endurance, or incoordination.  After repetition, 
there was no additional loss of function.  As such, the Board 
finds that the objective medical evidence does not show that 
pain on use resulted in additional functional limitation to 
the extent that under the limitation of motion codes the 
Veteran's disability would be more than 10 percent disabling 
prior to surgery.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  After surgery, the September 2008 VA examiner noted 
that the Veteran was not capable of range of motion testing 
after repetition.  The examiner could not comment on 
additional loss of motion or function due to repetition.  As 
such, there is no objective medical evidence to warrant an 
evaluation greater than 40 percent for additional functional 
limitation due to pain after the surgery.  See Id.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluations.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence 
shows that the Veteran was limited in his employment, due to 
being unable to lift or carry, immediately after his surgery.  
Prior to and after surgery, however, the Veteran remained 
employed and there was not marked interference with his 
employment.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted. 


ORDER

Prior to June 20, 2008, an increased evaluation for 
degenerative disc disease L5-S1 status post spinal fusion L4-
S1, currently 10 percent disabling is denied.  

After September 1, 2008, a 40 percent evaluation for 
degenerative disc disease L5-S1 status post spinal fusion L4-
S1 is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


